DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 3/22/2022. As directed by amendment: No claims were amended, added, or cancelled. Thus, Claims 1-19 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seki ("Seki", US 20140250213) in view of Canon ("Canon", iPF785 User's Guide, 2015-04-07, Canon, ver 1.10, 700 pages, listed in the PTO-892 dated 7/6/2020) and in further view of Bear et al ("Bear", US 20060007051).
Regarding Claim 1, Seki teaches an IP address display device suitable for a power device, comprising: 
a communication interface (Fig. 1, element 18, par 0029); 
a display interface (Fig. 1, element 14, par 0029); 
and a control circuit, electrically coupled to the communication interface and the display interface (Fig. 1, element 50, par 0029), 
and then determine whether an IP address allocated by a DHCP server has been obtained through the communication interface (par 0031; Fig. 3A, elements {72, 76}, par 0045-0049; par 0018; Since the IP address allocated by a DHCP is stored and displayed, it has been determined that it has been obtained.);
and when the determination result is yes, the control circuit controls the display interface to execute the following operations: automatically displaying the obtained IP address, so that a user can obtain the IP address of the power device (Fig. 3A, elements {72, 76}, par 0045-0049; par 0018, par 0038; par 0029; The IP address is displayed as shown in Fig. 3A.), 
Seki does not explicitly teach wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source; automatically displaying another image to replace the image showing the main menu for a preset time; (using an IP address) for remote management, wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface.
Canon teaches wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source (page 17-18; page 438-439; page 680; The main menu is the display (image) of the standby mode/paper menu. The printer goes into standby mode after it is plugged in. The printer does not go into standby mode if it is not plugged in. Page 680 further shows that the printer uses AC power.); 
(using an IP address) for remote management (page 492; par 498; The printer can be accessed remotely via Remote UI. An IP address can be used to configure the printer to connect with RemoteUI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki with the display and RemoteUI functionality of Canon because it enables a user to locally access a printer and remotely access a printer via a network to configure network settings as well as display various types of information and statuses (Canon; page 492).
Seki and Canon do not explicitly teach automatically displaying another image to replace the image showing the main menu for a preset time, wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface.
	Bear teaches automatically displaying another image to replace the image showing the main menu for a preset time (par 14-15; par 75; The main menu is the main display.), 
wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface (par 14-15; par 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki and Canon with the notifications of Bear because they allow for important information to be displayed to a user for a preset time so that information that is no longer relevant or desired does not consume space on the display screen (Bear; par 15). 
	Regarding Claim 2, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1. 
Seki further teaches wherein the control circuit further determines whether a network has been connected through the communication interface, and when the determination result is yes, the control circuit further determines whether the IP address allocated by the DHCP server has been obtained through the communication interface (par 0031; par 0038; The DHCP server allocates an IP address to a specified device that is connected to the network 4. Since the IP address allocated by a DHCP is stored, it has been determined that it has been obtained.).  
	Regarding Claim 3, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit stores the obtained IP address in an internal register thereof (par 0012; par 0031; par 0042).  
	Regarding Claim 4, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit is further electrically coupled to a memory unit, so as to store the obtained IP address in the memory unit (par 0012; par 0031; par 0042).  
	Regarding Claim 6, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1. 
Seki further teaches wherein the control circuit further adjusts the length of the preset time according to a control command from an input interface or the communication interface (Fig. 3A, elements {72, 76}, par 0045-0046; Fig. 3B, elements {72, 76}, par 0049; par 0030; par 0038; If a user sets the IP Address Setting Method to Static from DHCP, the length of the preset time that the IP address would be displayed for would be adjusted. It would not be the length of the expired term of the IP address, but it would be shorter.).
	Regarding Claim 7, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit further determines whether to enable the function of automatically displaying the obtained IP address according to a control command (Fig. 3A, elements {72, 76}, par 0045-0046; Fig. 3B, elements {72, 76}, par 0049; par 0030; If a user sets the IP Address Setting Method to Static, the obtained IP address allocated by the DHCP server would not automatically display. If the user sets the IP Address Setting Method to DHCP, the IP address allocated by the DHCP server would automatically display.).  
Claims 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Canon, in further view of Bear, and in even further view of Yasui et al ("Yasui", US 20140307279).
Regarding Claim 5, Seki, Canon, and Bear teach the IP address display device as claimed in claim 1.
Seki, Canon, and Bear do not explicitly teach wherein the power device comprises a power distribution unit or an uninterruptible power system.
Yasui teaches wherein the power device comprises a power distribution unit or an uninterruptible power system (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the power distribution unit of Yasui because it would allow for other devices to use the power supply of the printer rather than connecting the device to another power outlet.
Regarding Claim 8, Seki teaches comprising: a communication interface (Fig. 1, element 18, par 0029); 
Seki, Canon, and Bear do not explicitly teach a power distribution unit; the power distribution unit.
Yasui teaches a power distribution unit (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.);
the power distribution unit (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the power distribution unit of Yasui because it would allow for other devices to use the power supply of the printer rather than connecting the device to another power outlet.
The remainder of Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning used for Claim 2.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning used for Claim 3.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning used for Claim 4.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning used for Claim 6.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning used for Claim 7.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Canon, in further view of Bear, and in even further view of Talwerdi ("Talwerdi", US 20160080589).
Regarding Claim 14, Seki teaches comprising: a communication interface (Fig. 1, element 18, par 0029); 
Seki, Canon, and Bear do not explicitly teach an uninterruptible power system; the uninterruptible power system.
Talwerdi teaches an uninterruptible power system (par 0253; Since the printer can run on batteries as well as be connected to AC or DC current, it can act as an uninterruptible power system.);
the uninterruptible power system (par 0253; Since the printer can run on batteries as well as be connected to AC or DC current, it can act as an uninterruptible power system.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the uninterruptible power system of Talwerdi so that printing workflows are not interrupted by a disruption of power.
The remainder of Claim 14 can be rejected with the same reasoning as Claim 1.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning used for Claim 2.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning used for Claim 3.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning used for Claim 4.
Regarding Claim 18, Claim 18 can be rejected with the same reasoning used for Claim 6.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning used for Claim 7.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: This rejection is respectfully traversed on the grounds that the Seki, Canon, and Bear publications, whether considered individually or in any reasonable combination, fail to disclose or suggest a power distribution unit that: "displays a main menu upon power up, " automatically replaces the main menu display with a display of an obtained IP address when it is determined that the IP address has been obtained through the communication interface, and " reverts to the main menu display after a preset time," "wherein the preset time is adjusted according to a control command from an input interface or the communication interface [from which the IP address is obtained]," as recited in amended claim 1, from which claims 2-4, 6, and 7 depend. 
Examiner’s Response: Seki modified by Canon and further modified by Bear teaches the aforementioned claim limitations.
As previously mentioned in the 35 U.S.C. 103 rejection of Claim 1, 
Seki teaches an IP address display device suitable for a power device, comprising: 
a communication interface (Fig. 1, element 18, par 0029); 
a display interface (Fig. 1, element 14, par 0029); 
and a control circuit, electrically coupled to the communication interface and the display interface (Fig. 1, element 50, par 0029), 
and then determine whether an IP address allocated by a DHCP server has been obtained through the communication interface (par 0031; Fig. 3A, elements {72, 76}, par 0045-0049; par 0018; Since the IP address allocated by a DHCP is stored and displayed, it has been determined that it has been obtained.);
and when the determination result is yes, the control circuit controls the display interface to execute the following operations: automatically displaying the obtained IP address, so that a user can obtain the IP address of the power device (Fig. 3A, elements {72, 76}, par 0045-0049; par 0018, par 0038; par 0029; The IP address is displayed as shown in Fig. 3A.), 
Seki does not explicitly teach wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source; automatically displaying another image to replace the image showing the main menu for a preset time; (using an IP address) for remote management, wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface.
Canon teaches wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source (page 17-18; page 438-439; page 680; The main menu is the display (image) of the standby mode/paper menu. The printer goes into standby mode after it is plugged in. The printer does not go into standby mode if it is not plugged in. Page 680 further shows that the printer uses AC power.); 
(using an IP address) for remote management (page 492; par 498; The printer can be accessed remotely via Remote UI. An IP address can be used to configure the printer to connect with RemoteUI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki with the display and RemoteUI functionality of Canon because it enables a user to locally access a printer and remotely access a printer via a network to configure network settings as well as display various types of information and statuses (Canon; page 492).
Seki and Canon do not explicitly teach automatically displaying another image to replace the image showing the main menu for a preset time, wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface.
	Bear teaches automatically displaying another image to replace the image showing the main menu for a preset time (par 14-15; par 75; The main menu is the main display.), 
wherein a length of the preset time is adjusted according to a control command from an input interface or the communication interface (par 14-15; par 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki and Canon with the notifications of Bear because they allow for important information to be displayed to a user for a preset time so that information that is no longer relevant or desired does not consume space on the display screen (Bear; par 15). 
Argument 2: The Seki publication does not teach any of these features of the invention. It does NOT teach replacement of a PDU main menu display with a received IP address display. It does NOT teach reversion of the received IP address display to the main menu display after a predetermined period. It does NOT teach that the predetermined period is adjustable. Seki merely teaches that an IP address can be displayed and that it has a "validity term." The "validity term" of Seki's IP address has NOTHING to do with the claimed display period. It does NOT suggest that the IP address should even be displayed, much less in place of a main menu, for a predetermined display period, before reversion back to the main menu. The "validity term" of Seki is the period of time that an IP address is valid, not a display period. There is NO RELATION between the time that an IP address is valid and the claimed adjustable display period for displaying the IP address in place of a main menu, upon receipt of the IP address through a communication device. 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please refer to the response to Argument 1 for further information.
Argument 3: The Canon publication also does not teach any of the above-described features of the invention. It does NOT teach replacement of a PDU main menu display with a received IP address display. It does NOT teach reversion of the received IP address display to the main menu display after a predetermined period. It does NOT teach that the predetermined period is adjustable. Canon instead teaches that one can select an IP address display by clicking on a "tab," and that one can select a different display by clicking on a different tab. The IP address display of Canon does not replace a main menu display when an IP address is received through a communication device, and does not revert back to the main menu display after an adjustable, predetermined display period. 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please refer to the response to Argument 1 for further information.
Argument 4: In particular, the Bear publication, like the Seki and Canon publications, does NOT teach replacement of a PDU main menu display with a received IP address display, reversion of the received IP address display to the main menu display after a predetermined period, or that the predetermined period is adjustable. In fact, the Bear publication is not directed to any type of IP address display.
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please refer to the response to Argument 1 for further information.

Argument 5: The Seki publication does not teach any of these features of the invention. It does NOT teach replacement of a PDU main menu display with a received IP address… The Canon publication also does not teach any of the above-described features of the invention. It does NOT teach replacement of a PDU main menu display with a received IP address display… In particular, the Bear publication, like the Seki and Canon publications, does NOT teach replacement of a PDU main menu display.
Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “PDU main menu display”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please refer to the response to Argument 1 for further information.
Argument 6: Instead, the Bear publication is directed to an auxiliary display, to which notifications are diverted when a main display is occupied. This is completely CONTRARY to the invention since Bear teaches that the main display should NOT be replaced by received data. Instead of replacing a main menu display, or any other main display, Bear teaches sending notifications to a completely separate auxiliary display. Furthermore, Bear teaches nothing about how long the notification is displayed on the auxiliary display, much less for an adjustable period… Not only does Bear fail to teach anything about displaying incoming IP addresses on a PDU for a predetermined adjustable period, but Bear's teachings in general appear to lead away from the claimed invention. Rather than replacing one display with another for a predetermined period of time, Bear teaches the provision of a SECOND auxiliary display so that notifications can be viewed "without the need to switch operating focus from the current task onscreen," i.e., so that whatever is on the main display does NOT have to be replaced. Consequently, even if the teachings of Bear were to somehow, in the absence of hindsight, be applied to the teachings of Seki and Canon (and there is no apparent reason to do so), the claimed invention would still not have resulted. 
Examiner’s Response: In response to applicant's argument that, “instead of replacing a main menu display, or any other main display, Bear teaches sending notifications to a completely separate auxiliary display”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The notifications of Bear are used to modify the invention of Seki modified by Canon in order to produce the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki and Canon with the notifications of Bear because they allow for important information to be displayed to a user for a preset time so that information that is no longer relevant or desired does not consume space on the display screen (Bear; par 15). 
Further, the teachings of Bear do not teach away from the invention of Seki modified by Canon, because including the notifications of Bear does not require the whole structure from the reference of Bear to be brought into the invention of Seki modified by Canon. As previously mentioned, the teachings of the notifications of Bear are used in order to further modify the invention of Seki modified by Canon.
Argument 7: Instead, the Yasui publication merely discloses that a printer can supply power to another device, the printer being directly connected to a host computer. The printers of Yasui are serially connected and do not require addressing by IP address, much less temporary substitution of a main menu display with an IP address display as claimed, and therefore the Yasui publication does not make up for the deficiencies of Seki, Canon, and/or Bear, as described above…  It is noted that, in item 5 on page 9 of the Official Action, the Examiner responds to Applicant's argument concerning Yasui by alleging that Applicant has argued "non-analogous" art, and by pointing out that art from different fields can be considered "analogous" art if the teachings of the art are "reasonably pertinent" to the claimed invention. The Applicant agrees that art that is pertinent to the problems of the invention can be applied, but that is not what Applicant argued concerning Yasui. Applicant's argument is simply that the failure of Seki, Canon, and Bear to teach a PDU with a limited-duration IP address display could not be made up for by Yasui because Yasui's serially-connected printers do not require IP addresses. If Yasui's printers do not require IP addresses, then they could not have suggested a particular way to display an IP address. This is not a "non-analogous art" argument, as alleged by the Examiner, but simply an argument that Yasui could not have suggested the claimed IP address display because Yasui's printers do not have IP addresses. 
Examiner’s Response: In response to applicant's argument that, “Yasui could not have suggested the claimed IP address display because Yasui's printers do not have IP addresses”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Seki is relied upon to teach an IP display device. Yasui is relied upon to teach a power distribution unit. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the power distribution unit of Yasui because it would allow for other devices to use the power supply of the printer rather than connecting the device to another power outlet.
Thus, the power distribution teachings of Yasui are used to modify the invention of Seki modified by Canon and further modified by Bear in order to produce the claimed invention.
Argument 8: This rejection is again respectfully traversed on the grounds that the Talwerdi publication is directed to a document reader and includes no disclosure relevant either to obtaining an IP address or displaying such an IP address. This is not an argument based on the impropriety of applying teachings from a different field of endeavor, as alleged in item 5 on page 10 of the Official Action, but rather an argument that the Talwerdi publication contains no teachings that would have suggested modification of an IP address display in the manner claimed because Talwerdi teaches nothing about IP addresses or display thereof. 
Examiner’s Response: In response to applicant's argument that, “the Talwerdi publication contains no teachings that would have suggested modification of an IP address display in the manner claimed because Talwerdi teaches nothing about IP addresses or display thereof”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Seki is relied upon to teach an IP display device. Talwerdi is relied upon to teach an uninterruptable power system. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Bear with the uninterruptible power system of Talwerdi so that printing workflows are not interrupted by a disruption of power.
Thus, the uninterruptible power system teachings of Talwerdi are used to modify the invention of Seki modified by Canon and further modified by Bear in order to produce the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ewing et al (US 20090234512), Abstract - Managing electrical power usage in a power distribution system. Power usage data indicative of electrical current flow through electrical outlets in the system are collected and displayed for a user. The user may select an outlet and issue a command to control current flow through that outlet. Environmental data may also be collected and displayed. Outlets in different Cabinet Power Distribution Units (CDUs) in different locations may be clustered for reporting and control. A database structure provides a "system" table for data descriptive of the system, a "tower" table for data descriptive of outlets and other elements in the system, an "infeed" table for data descriptive of input electrical power, and an "outlet" table for data descriptive of electrical power flowing through the outlets. 
Paku (US 20160330614), Abstract - In order to solve the problem that the cost of implementing a wireless communication network that uses wireless communication devices that perform point-to-point wireless communication has not been sufficiently reduced, this wireless communication network uses a wireless communication device that performs point-to-point wireless communication with at least one other communication device wherein when a prescribed signal is inputted, said wireless communication device allocates a prescribed identification number to the other communication device. 
Morimoto (US 20170346786), Abstract - An IP address distribution device includes: a display; a storage storing an IP address management table in which an IP address and an in-train installation position of a device in which the IP address needs to be used are managed in association with each other and which includes information as to whether the IP address is in use or not in use; and an IP address distribution unit referring to the IP address management table in response to receiving a request for an IP address from the requesting device, displaying, on the display, unused IP addresses in association with the in-train installation positions, accepting input information for selecting, from among the unused IP addresses, an IP address corresponding to an in-train installation position of the requesting device, and selecting, from the IP address management table, an IP address to be assigned to the requesting device based on the input information. 
Wilerson et al (US 20100312875), Abstract - A system and method are disclosed for the automated discovery of devices on a network, such as a TCP /IP network using Dynamic Host Configuration Protocol (" DHCP") and Domain Name System ("DNS") servers. Devices on the network may be discovered, identified, and tracked by a monitoring server. Communications with the monitoring server may include identification information for each device. The identification information may be stored in DHCP option fields, transmitted with DHCP messages, and used to identify whether the device is new to the network. 
Daniel (US 20120316698), Abstract - A power distribution and control system has a wall mounted controller or a transportable controller (e.g., a Smart Phone or wireless Tablet) configured to resemble a solid-state household thermostat having a touchscreen display. The user interface controller provides control options to the user who can selectively enable selected circuit breakers or power strips on a schedule selected by the user. The controller is programmed to control a plurality of identified User Devices such as televisions or other solid-state or computer controlled instruments or appliances, which typically consume power even when in "standby" mode and not in use. The User Devices will be selectively connected to the mains supply only when selectively enabled by Controller inputs, thereby saving valuable energy because the User Devices will not consume any power when not enabled. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444